Citation Nr: 1517259	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-14 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES


1. Whether new and material evidence has been submitted to reopen the service connection claim for a skin rash variously diagnosed as urticaria or dermatitis.  

2. Whether new and material evidence has been submitted to reopen the service connection claim for sinusitis. 

3. Entitlement to service connection for a skin rash, variously diagnosed as urticaria or dermatitis. 

4. Entitlement to service connection for sinusitis. 

5. Entitlement to service connection for a cervical spine disability. 




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to July 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The Veteran testified at a hearing before the undersigned in September 2013.  A transcript is of record. 

The Veteran submitted new claims in February 2015 for increased ratings for his service-connected bilateral shoulder disabilities.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The service connection claims for sinusitis and a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Unappealed rating decisions dated in June 2003 and July 2006 last denied service connection for sinusitis and urticaria (claimed as a skin condition), respectively. 

2. Additional evidence received since the June 2003 and July 2006 rating decisions is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claims for a skin condition, including urticaria or dermatitis, and sinusitis. . 

3. The Veteran has a skin disorder variously diagnosed as urticaria or dermatitis that first manifested during active service and has continued to manifest intermittently since that time. 


CONCLUSIONS OF LAW

1. The June 2003 and July 2006 rating decisions, which denied service connection for sinusitis and urticaria, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2. New and material evidence has been submitted to reopen the service connection claims for a skin condition and sinusitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. Service connection for a skin condition diagnosed as urticaria or dermatitis is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Veteran petitions to reopen the previously denied service connection claims for a skin condition and sinusitis.  For the following reasons, the Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a jurisdictional matter, regardless of the decision of the RO).

Service connection for sinusitis and a skin condition, diagnosed as urticaria, were previously denied in a June 2003 rating decision.  The Veteran petitioned to reopen the claim for sinusitis in May 2006, and the petition was denied in a July 2006 rating decision.  He was notified of these decisions and his appellate rights in letters dated in June 2003 and August 2006, respectively, in accordance with 38 C.F.R. § 19.25 (2014).  He did not submit a notice of disagreement (NOD) in response to either decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014) (setting forth requirements and timeframe for initiating an appeal).  Further, new and material evidence was not submitted within one year of either decision.  See 38 C.F.R. § 3.156(b) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (new and material evidence received within one year of an RO decision prevents that decision from becoming final); see also 38 C.F.R. § 3.400(q) (2014) (when new and material evidence is received within appeal period, the "effective date will be as though the former decision had not been rendered").  

Consequently, because the Veteran did not appeal the June 2003 and July 2006 rating decisions, and because new and material evidence was not been received within one year of the date of their mailing, these decisions are final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 



VA may reopen a previously and finally disallowed claim when new and material evidence is associated with the claims file since the last final denial, regardless of whether it was on the merits or on procedural grounds.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (the requirement that newly submitted evidence raise a reasonable possibility of substantiating the claim is a "low threshold.").  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the June 2003 and July 2006 rating decisions were issued, the Veteran's private treatment records, including an October 2009 record, as well as a May 2013 substantive appeal (VA Form 9) and his hearing testimony reflect his assertions of experiencing recurrent manifestations of the same skin rash during service in the Persian Gulf and ever since, and sinus symptoms during service and ever since.  For the purposes of determining whether new and material evidence has been submitted, the credibility of these statements is presumed.  See id.  As clear evidence of relevant in-service manifestations was not previously of record, and as these statements raise a reasonable possibility of substantiating the claims since they support the in-service incurrence and nexus elements of service connection, they constitute new and material evidence.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 117; see also 38 C.F.R. § 3.303(a); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Accordingly, the claims for a skin condition and sinusitis are reopened. 


II. Skin Condition

Service connection for a skin condition variously diagnosed as urticaria or dermatitis is established. 

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).  

In his May 2013 substantive appeal (VA Form 9) and September 2013 hearing testimony before the undersigned, the Veteran stated that his claimed skin condition, which manifests as a rash characterized by redness, bumps, and an itching and burning sensation in various areas of the body including the arms, legs, neck, and inguinal area, first manifested in service during or shortly after his deployment to the Persian Gulf, and has continued to recur thereafter.  A March 

2010 VA treatment record reflects a diagnosis of dermatitis, and the January 2011 VA examination report reflects a diagnosis of urticaria.  These diagnoses are in keeping with earlier diagnoses in the private treatment records, such as October 1996 and September 1998 private pathology reports reflecting diagnoses of dermatitis or lichen simplex chronicus, and a December 1996 private treatment record reflecting a diagnosis of urticaria.  

The Veteran's assertion that this skin condition has been present off and on since service is credible.  It is supported by an October 1996 private treatment record which reflects his reported history of a skin rash on the arms and chest for the past five years and ever since serving in the Persian Gulf.  The Veteran stated in his hearing testimony before the undersigned that the in-service manifestations were similar to subsequent and current manifestations, which supports a finding that both were manifestations of the same skin condition.  Although the service treatment records do not reflect reports or findings of a skin rash or diagnoses of a skin condition, the absence of such does not necessarily establish that a rash did not occur at the time.  Moreover, they do show that the Veteran was seen in November 1990 for localized itching, redness, point tenderness, and swelling of the arm thought to be caused by an insect bite.  However, the Veteran did not know what bit him and the diagnosis was a "bite of uncertain etiology."  It is possible that this was also a manifestation of his current skin condition rather than an insect bite.  

In any event, given the Veteran's credible statements of recurrent manifestation of the same skin rash during and ever since service, which has been diagnosed as urticaria or dermatitis, and resolving reasonable doubt in favor of the claim, the Board finds that all three service connection elements are satisfied.  See Holton, 557 F.3d at 1366; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



In sum, service connection for recurrent skin rashes diagnosed as urticaria or dermatitis is granted. 


ORDER

Entitlement to service connection for a skin rash variously diagnosed as urticaria or dermatitis is granted. 

New and material evidence has been submitted to reopen the service connection claim for sinusitis; the appeal is granted to this extent only.  


REMAND

The service connection claims for sinusitis and a cervical spine disability must be remanded for further development in order to make an informed decision, and to ensure they are afforded every due consideration. 

Pursuant to VA's duty to assist, new VA opinions must be obtained as to the likelihood that the Veteran's sinusitis and cervical spine disability were incurred in active service.  A VA opinion is also required to address the issue of whether the service-connected bilateral shoulder disabilities may have aggravated his cervical spine pathology, even if there is no causal relationship.  See 38 U.S.C.A. § 5103A (2014); 38 C.F.R. §§ 3.159(c), 3.326(a) (2014).  

With regard to sinusitis, the April 2011 VA addendum opinion states that the issue of whether the Veteran's sinusitis is related to a specific exposure event while serving in the Persian Gulf could not be resolved "without resort to mere speculation," as there was "no evidence in the file regarding acute maxillary sinusitis . . . and without a medical nexus, one cannot make this association."  This explanation is not sufficient, as it does not account for sinusitis which may have manifested some time after service as a result of in-service environmental exposure or explain why a time gap weighs against such a relationship, and also does not explain the reason for the speculative nature of such an opinion, or what information is lacking that would enable a nonspeculative opinion under the benefit-of-the-doubt standard.  See 38 C.F.R. § 3.102; see also Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, a remand is required to obtain an opinion that will help the Board make an informed decision on this claim.  See id.; see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  

With regard to a disability of the cervical spine, the Veteran argues in part that it is secondary to his service-connected shoulder disabilities.  The August 2011 VA opinion addresses the issue of causation, but does not address the issue of aggravation of the cervical spine disability by the shoulder disability.  See Allen v. Brown, 7 Vet. App. 439 (1995), 38 C.F.R. § 3.310 (2014); see also El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (finding that a VA opinion addressing secondary service connection was inadequate as it did not address the issue of aggravation).  Therefore, it is not sufficient to make an informed decision on the issue of secondary service connection.  Moreover, the opinion simply notes the absence of cervical spine problems until many years after service as the basis for finding against a nexus to service, but does not explain how this absence relates to the issue of whether the later onset of cervical spine pathology may be due to the Veteran's in-service injuries from repeated jumps from a helicopter, and from a fall while wearing a heavy rucksack on his back in which he sustained shoulder injuries.  Notably, the Veteran's cervical spine was also examined in April 1991 when he reported shoulder symptoms from the fall injury.  Accordingly, a new VA opinion must be obtained to address these issues.  See Barr, 21 Vet. App. at 312. 

The Veteran's service personnel records must also be obtained for further information about the locations of his Persian Gulf service. 


Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's service personnel records. 

2. Obtain the Veteran's outstanding VA treatment records dated since September 2010 from the VA Medical Centers in Kansas City and Wichita.  

3. Then, obtain a VA medical opinion as to the likelihood that the Veteran's sinusitis is related to active service, to include as the result of any in-service environmental exposures while deployed to the Persian Gulf.  The opinion must be supported by a complete explanation.  If such an opinion cannot be provided without resort to speculation, the clinician must explain why a nonspeculative opinion cannot be rendered.  

4. Obtain a VA medical opinion as to the likelihood that the Veteran's cervical spine disability resulted from an in-service fall while wearing a heavy rucksack in which he injured his shoulders, or from the cumulative impact of multiple jumps.  A complete explanation must be provided. 

If a direct relationship to service is not established, the clinician must provide an opinion as to the likelihood that the cervical spine disability is secondary to the service-connected bilateral shoulder disabilities.  The examiner must address the issue of whether the cervical spine disability was aggravated (permanently worsened) by the shoulder disabilities, even if not directly caused by them, in accordance with the Disability Benefits Questionnaire.  A complete explanation must be provided. 

5. Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA opinion does not adequately respond to the above remand directives, it must be returned to the clinician for corrective action.

6. Finally, after completing any other necessary development, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


